DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-14 recite the limitation “a second closing member”; this renders the claim indefinite as it is not made clear how many “closing members” are required by Claim 1.  In this instance, there is no “first closing member” previously recited in Claim 1.  As such, Claim 1 is left ambiguous because it cannot be discerned whether or not a first closing member exists in the recited invention.  Furthermore, it is not understood how there could be a “second closing member” without the presence of at least a first closing member.  Applicant’s clarification is required.
Claim 1, line 15 recites the limitation “a second end”; this renders the claim indefinite as it is not made clear how many “ends” are required by Claim 1.  In this instance, there is no “first end” previously recited in Claim 1.  As such, Claim 1 is left ambiguous because it cannot be discerned whether or not a first end exists in the recited invention.  Furthermore, it is not understood how there could be a “second end” without the presence of at least a first end.  Applicant’s clarification is required.  
Claim 1, line 26 recites the limitation “an axial direction”; this renders Claim 1 indefinite because the phrase “an axial direction” is recited twice in the claim.  As such, it is not made clear whether the second recitation is attempting to refer back to the first recitation, or if the second recitation is attempting to introduce another direction altogether.
Claim 2, line 3 recites the limitation “a first closing member”; this renders Claim 2 indefinite as it is not made clear how many “closing members” are required by Claims 1-2.  In this instance, Claim 1 has already recited a “second closing member”, which arguably implies the existence of a first closing member.  However, when Claim 2 positively recites “a first closing member”, it is left clear how many “closing members” are actually required in the invention.  
In the spirit of expeditious prosecution, and given the Examiner’s understanding of the disclosed invention, the Examiner respectfully suggests that Applicant move lines 2-4 of Claim 2 into Claim 1, prior to the recitation of the “second closing member”.  Similarly, the Examiner respectfully suggests that Applicant move lines 5-6 of Claim 2 into Claim 1, after the recitation of the “second closing member”.  It appears that such an amendment would remedy many of the above-noted 112(b) issues.
Appropriate corrections are required.

Allowable Subject Matter
Claims 1-2 are found to be provisionally allowable, pending Applicant’s overcoming of the above-noted 112(b) rejections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC